Citation Nr: 0622868	
Decision Date: 08/01/06    Archive Date: 08/15/06	

DOCKET NO.  04-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for a prostate 
disorder, claimed as prostate hyperplasia with elevated 
prostate specific antigen (PSA).

3.  Entitlement to service connection for a chronic 
genitourinary disability, claimed as microscopic hematuria.

4.  Entitlement to service connection for a disorder 
characterized by "dizziness."

5.  Entitlement to service connection for the residuals of 
left ankle fracture.

6.  Entitlement to an initial evaluation in excess of 
10 percent for osteoarthritis of the 6th and 7th cervical 
vertebrae, with disc space narrowing and spinal stenosis, and 
accompanying radiation of pain to the left shoulder and 
numbness in the left hand and fingers.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
September 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

Upon review of this case, it would appear that, in addition 
to the issues currently before the Board, the veteran seeks 
entitlement to service connection for a disorder of his right 
hand and/or fingers.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.

Finally, for reasons which will become apparent, all issues 
except that of service connection for the residuals of left 
ankle fracture are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part. 


FINDING OF FACT

Chronic residuals of left ankle fracture had their origin 
during the veteran's period of active military service.  





CONCLUSION OF LAW

Chronic residuals of left ankle fracture were incurred in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the favorable finding with regard to the issue of 
service connection for the residuals of left ankle fracture, 
the Board finds that no further discussion of VCAA compliance 
is warranted at this time.  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions; service 
medical records; and a VA examination report.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The veteran in this case seeks service connection for the 
residuals of fracture of his left ankle.  In pertinent part, 
it is argued that, while in service, the veteran sustained a 
fracture of his left ankle, residuals of which he still 
suffers.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, service medical records reveal that, in 
April 1985 while in service, the veteran fell, sustaining a 
twisting injury to his left ankle.  Physical examination of 
the veteran's left ankle conducted in mid-April 1985 was 
consistent with diffuse swelling and significant ecchymosis, 
as well as tenderness over the lateral malleolus and crepitus 
to palpation.  Radiographic studies showed evidence of a 
short, oblique lateral malleolar fracture without mortise 
widening.  The clinical assessment was lateral malleolus 
fracture of the left ankle.  

A few days later, it was noted that the veteran was seven 
days' status post a left lateral malleolar fracture, and that 
the cast that had been applied was "still snug."  The 
clinical assessment was "stable."  

In early May 1985, it was noted that the veteran was now 
10 days' status post left lateral malleolar ankle fracture.  
Radiographic studies showed good fracture alignment.  The 
clinical assessment was left lateral malleolar fracture.  

In late May, it was noted that the veteran was doing well, 
and that X-rays showed a good fracture alignment of the 
veteran's left ankle.  Physical examination revealed some 
persistent slight tenderness over the lateral malleolus, in 
conjunction with some pitting edema.  The clinical assessment 
was "healing well."  

In late June 1986, it was noted that the veteran was now 
eight weeks' status post a left lateral malleolar fracture.  
Physical examination showed no evidence of any tenderness 
over the fracture site.  Nor was there evidence of any 
swelling.  The clinical assessment was "clinically healed."  

The Board observes that, at the time of a service separation 
examination in June 2002, the veteran complained of 
occasional soreness in the area of his left ankle fracture.  
On subsequent VA general medical examination in March 2003, 
the veteran complained of pain and tenderness in cold 
weather, as well as some "tightness" in the morning and when 
first awakening.  Also noted were problems with soreness 
following running for physical training, and occasional leg 
cramps.  Physical examination of the veteran's left ankle was 
essentially normal, with dorsiflexion from 0 to 20 degrees, 
and plantar flexion from 0 to 45 degrees, and no pain.  
Radiographic studies of the veteran's left ankle were within 
normal limits.  The pertinent diagnosis noted was status post 
fracture of the left ankle, with ongoing problems.

Based on the aforementioned, the Board is of the opinion 
that, to the extent the veteran continues to experience 
problems (including pain, soreness, and swelling) in his left 
ankle, those residuals are, in fact, the result of his 
inservice left ankle fracture.  Accordingly, service 
connection for the residuals of left ankle fracture is 
warranted. 



ORDER

Service connection for the residuals of left ankle fracture 
is granted.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for bilateral hearing loss, a prostate 
disorder (claimed as prostate hyperplasia), a genitourinary 
disorder (claimed as microscopic hematuria), and a disorder 
characterized by "dizziness," as well as an increased 
evaluation for osteoarthritis of the 6th and 7th cervical 
vertebrae.

In that regard, the Board notes that, at the time of a 
service separation examination in June 2002, the veteran gave 
a history of benign prostatic hypertrophy, with at least one 
prostate biopsy.  Additional evidence is to the effect that, 
in August 2002, the veteran underwent prostate ultrasound and 
needle biopsy, the results of which were consistent with 
benign prostatic hypertrophy.  However, on subsequent VA 
general medical examination in March 2003, the veteran's 
prostate was described as "normal."  According to the 
examiner, he was unable to make a diagnosis of prostate 
hyperplasia, as there was "no pathology to render (such) a 
diagnosis."  It was recommended at the time that the 
veteran's medical records and prostate biopsies be reviewed, 
presumably with a view towards reaching a diagnosis.  

The Board further notes that, in May 1998, during the 
veteran's period of active military service, he received 
treatment for dizziness associated with viral labyrinthitis.  
While on VA general medical examination in March 2003, the 
examiner was of the opinion that there existed no pathology 
sufficient to render a diagnosis, the veteran, during the 
course of his Notice of Disagreement in November 2003, 
indicated that, in August of that year, he had experienced 
another episode of dizziness which incapacitated him to the 
point where he could not get out of bed.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence would be appropriate prior to a 
final adjudication of the veteran's current claim.  

Regarding the issue of an increased (initial) evaluation for 
the veteran's service-connected osteoarthritis of the 
cervical spine, the Board notes that, at the time of the 
aforementioned VA general medical examination in March 2003, 
the veteran received a diagnosis of osteoarthritis of the 
6th and 7th cervical vertebrae, with accompanying disc space 
narrowing and spinal stenosis.  While the examiner was unable 
to render a diagnosis regarding the veteran's numbness of the 
left hand and fingers, it was noted that the veteran did, in 
fact, have osteoarthritis and disc space narrowing, which 
could result in some of these conditions.  To that end, it 
was recommended that the veteran undergo magnetic resonance 
imaging of the cervical spine, as well as a neurological 
evaluation, to include electromyographic testing, in order to 
facilitate "further evaluation."  A review of the veteran's 
claims folder would appear to indicate that, to date, the 
veteran has yet to undergo either a neurological evaluation 
or magnetic resonance imaging.  Moreover, pertinent evidence 
of record is to the effect that the veteran last underwent a 
VA examination for compensation purposes in March 2003, more 
than three years ago.  Under the circumstances, the Board is 
of the opinion that additional, more contemporaneous 
examinations would be of benefit prior to adjudication of the 
veteran's current claims for service connection and an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present case, in correspondence of 
March 2003, the veteran was furnished with information 
purportedly providing the requisite VCAA notice.  However, a 
review of that correspondence reveals that it is for the most 
part inadequate.  More specifically, the veteran was not 
provided with the regulatory requirements for the 
establishment of service connection or an increased rating.  
Nor was he informed what the evidence must show in order to 
establish entitlement to the benefits sought.  Accordingly, 
on remand, the RO should provide corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) informing the 
veteran of the requirements for service connection and the 
establishment of an increased rating, as well as the fact 
that a disability rating and effective date for any award of 
benefits will be assigned if service connection is granted.  
This notice should also include an explanation as to the type 
of evidence needed to establish both a disability rating and 
an effective date.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the requirements 
for the establishment of service 
connection and an increased rating, as 
well as the fact that a disability rating 
and effective date will be assigned if 
service connection is awarded.  This 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2003, the date of the 
most recent VA examination for 
compensation purposes, should also be 
obtained, and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure those 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  In addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
additional VA orthopedic, neurologic, 
urologic, and otologic examinations in 
order to more accurately determine the 
exact nature and etiology of his claimed 
prostate disorder and dizziness, as well 
as the current severity of his service-
connected osteoarthritis of the 6th and 
7th cervical vertebrae with radiation of 
pain to the left shoulder and numbness of 
left hand and fingers.    

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (including magnetic 
resonance imaging of the veteran's 
cervical spine and electromyographic 
testing) should be performed.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of their respective 
examinations.  Moreover, a notation to 
the effect that this record review took 
place must be included in the examination 
reports.  

(a) Following completion of the urologic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from benign 
prostatic hypertrophy/hyperplasia, and if 
so, whether that disability is likely as 
not (50 percent probability or greater) 
had its origin during the veteran's 
period of active military service.

(b) Following completion of the otologic 
examination, the examining otologist 
should specifically comment as to whether 
the veteran currently suffers from a 
chronic disorder characterized by 
dizziness (to include labyrinthitis 
and/or any other disability of the inner 
ear), and if so, whether that disability 
as likely as not (50 percent probability 
or greater) had its origin during the 
veteran's period of active military 
service.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  

(c)  The orthopedic examiner should 
conduct a thorough orthopedic examination 
of the cervical spine and should document 
any limitation of motion, including any 
limitation of motion due to pain, 
expressed in terms of degrees.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

(d)  The neurologic examiner should 
identify all neurologic symptomatology 
associated with the veteran's cervical 
spine disorder, and describe the severity 
of the symptoms.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  
Should the benefits sought on appeal 
remain denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome in 
this case.  The veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


